 Case 1:19-cv-00410-NT Document 68 Filed 10/07/19 Page 1 of 3                    PageID #: 315



                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                  DISTRICT OF MAINE


 COMCAST OF MAINE/NEW
 HAMPSHIRE, INC., et al.,
        Plaintiffs,
                v.                          CIVIL ACTION NO.: 1:19-cv-00410-NT

 JANET MILLS, in Her Official
 Capacity as the Governor of the State of
 Maine, et al.,
        Defendants.


                          STATE DEFENDANTS’ RESPONSE TO
                      MOTIONS OF AMICI FOR LEAVE TO FILE BRIEFS

       Defendants Janet T. Mills, in her official capacity as Governor of the State of Maine, and

Aaron M. Frey, in his official capacity as Attorney General of the State of Maine (collectively,

the “State Defendants”) do not object to the motion of National Association of Broadcasters and

Maine Association of Broadcasters to file a brief as amici curiae (Docket Item 44) or to the

motion of Motion Picture Association to file a brief as amicus curiae (Docket Item 54).

Dated: October 7, 2019                               AARON M. FREY

                                                    Attorney General

                                                    /s/ Christopher C. Taub
                                                    Christopher C. Taub, Asst. Atty. Gen.
                                                    Christopher.C.Taub@maine.gov
                                                    Six State House Station
                                                    Augusta, Maine 04333-0006
                                                    Tel. (207) 626-8800
                                                    Fax (207) 287-3145
 Case 1:19-cv-00410-NT Document 68 Filed 10/07/19 Page 2 of 3                      PageID #: 316



                                CERTIFICATE OF SERVICE

       I hereby certify that on this, the 7th day of October, 2019, I electronically filed the above

document with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

AMY K. TCHAO                                         JOSHUA A. RANDLETT
atchao@dwmlaw.com                                    jrandlett@rudmanwinchell.com

DAVID P. MURRAY                                      JOSHUA A. TARDY
dmurray@willkie.com                                  jtardy@rudmanwinchell.com

EBEN M. ALBERT                                       KRISTIN M. COLLINS
ealbert@bernsteinshur.com                            kcollins@preti.com

ERIN LORRAINE DOZIER                                 MATTHEW A. BRILL
edozier@nab.org                                      matthew.brill@lw.com

JAMES S. BLACKBURN                                   MATTHEW T. MURCHISON
james.blackburn@arnoldporter.com                     matthew.murchison@lw.com

JEFFREY T. PIAMPIANO                                 MELANIE A. MEDINA
jpiampiano@dwmlaw.com                                mamedina@willkie.com

JESSICA L. MAHER                                     MICHAEL D. HURWITZ
 jmaher@mb-law.com                                   mhurwitz@willkie.com

JESSICA L. SABA                                      MICHAEL H. HERMAN
jessica.saba@lw.com                                  michael.herman@lw.com

JOHN C. ULIN                                         OSCAR RAMALLO
john.ulin@arnoldporter.com                           oscar.ramallo@arnoldporter.com

JOHN W. CONWAY                                       PHILIP R. SAUCIER
 jconway@lcwlaw.com                                  psaucier@bernsteinshur.com

RICHARD H. GRIFFIN                                   ROGER R. THERRIAULT
richard.griffin@lw.com                               rtherriault@tlawmaine.com

SALLY J. DAGGETT                                     STEPHEN BLAKE KINNAIRD
sdaggett@jbgh.com                                    stephenkinnaird@paulhastings.com




                                                 2
Case 1:19-cv-00410-NT Document 68 Filed 10/07/19 Page 3 of 3      PageID #: 317



STEPHEN E. F. LANGSDORF                 TIMOTHY C. WOODCOCK
slangsdorf@preti.com                    twoodcock@eatonpeabody.com

WILLIAM KENNEDY
wkennedy@ddlaw.com


                                         /s/ Christopher C. Taub
                                         CHRISTOPHER C. TAUB
                                         Assistant Attorney General
                                         Six State House Station
                                         Augusta, Maine 04333-0006
                                         Tel. (207) 626-8800




                                    3
